76 F.3d 393
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Jimmie Lee PARKER, Petitioner-Appellant,v.Jay SHELTON and Attorney General of the State of Kansas,Respondents-Appellees.
No. 95-3333.
United States Court of Appeals, Tenth Circuit.
Feb. 5, 1996.

ORDER AND JUDGMENT1
Before PORFILIO, McKAY and KELLY, Circuit Judges.2
KELLY, Circuit Judge.


1
Mr. Parker, an inmate appearing pro se appeals from the dismissal of his habeas corpus petition, 28 U.S.C. 2254.   The district court held that despite filing an original matter in the Kansas appellate courts, Mr. Parker had not adequately exhausted his state court remedies as required by 2254(b).   I R. doc. 25.   We agree and note that Mr. Parker has not demonstrated circumstances which would excuse the exhaustion requirement.  See Clonce v. Presley, 640 F.2d 271, 273 (10th Cir.1981) (per curiam) ("We will not excuse a failure to exhaust state remedies unless it is affirmatively shown that resort to them would be useless.").


2
We GRANT Mr. Parker's Motion for Leave to Proceed on Appeal Without Prepayment of Costs or Fees and AFFIRM the district court's dismissal of the action.


3
IT IS SO ORDERED.   The mandate shall issue forthwith.



1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.   The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir.  R. 36.3


2
 After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.   See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.   The cause therefore is ordered submitted without oral argument